WAJERT, J.,
— Plaintiffs second amended complaint avers that because he, plaintiff, was employed as a general contractor and not as an employe, defendant wrongfully withheld certain portions of his compensation pursuant to various federal and state statutes concerning taxes, and seeks damages therefore.
Preliminary objections were filed in the nature of a demurrer, motion to strike and a motion for more specific pleading. The court sustained those objections and dismissed the complaint. Plaintiff appealed.
Before a court will act, plaintiff must exhaust any administrative remedies available. Plaintiff need only file the necessary forms for a refund of those *495withholdings, if entitled thereto, with the proper governmental agencies and he will have all the protection the law need and must provide. To assert that an employer must respond in damages because of the employer’s compliance with duties imposed by law would subvert the entire process of funding necessary governmental operations and reduce our society to a state of anarchy. Our fundamental principles of government require and demand that the court cannot and should not interfere until such time as the lawfully provided remedies are exhausted. Accordingly, the third complaint filed in this matter was dismissed upon objections of defendant.